DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-4, 7-10, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1
Lines 16-17 recite the limitation “wherein the mixer insert, comprising a mixer body and the connection attachments projecting radially outwards from the mixer body, is shaped as a sheet metal part in one piece” (emphasis added). The Specification discloses that the mixer insert is a shaped sheet 

Regarding Claims 2-4, 7-10, and 21-24
Claims 2-4, 7-10, and 21-24 are rejected insofar as they are dependent upon a rejected base claim. 

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3, 4, 13-15, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3
Line 2 recites the limitation “a wall of the carrier”. However, Claim 1 previously disclosed “the wall of the carrier”. Therefore it is unclear if the wall of claim 3 is the same wall as recited in claim 1 or if it is a new limitation entirely.

Regarding Claim 4


Regarding Claim 13
Line 2 recites the limitation “a wall of the carrier”. However, Claim 11 previously disclosed “the wall of the carrier”. Therefore it is unclear if the wall of claim 13 is the same wall as recited in claim 1 or if it is a new limitation entirely.

Regarding Claim 14
Line 2 recites the limitation “a connection in substance”. However, Claim 11 previously disclosed “a connection in substance”. Therefore it is unclear if the connection in substance of claim 14 is the same limitation as recited in claim 1 or if it is a new limitation entirely.

Regarding Claims 15 and 22
Claims 15 and 22 are rejected insofar as they are dependent upon a rejected base claim.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 requires that “all of the connection recesses passes completely through a wall of the carrier” when Claim 1 previously disclosed “each connection recess passing completely through the wall of the carrier”. Therefore claim 3 fails to further limit the subject matter of claim 1. Claim 13 requires that “all of the connection recesses passes completely through a wall of the carrier” when Claim 11 previously disclosed “each connection recess passing completely through the wall of the carrier”. Therefore claim 13 fails to further limit the subject matter of claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
8.	Claims 11-12 are allowed.

9.	The following is an examiner’s statement of reasons for allowance: 
In the exhaust system of claim 11, the inclusion of:
“wherein each connection recess passing completely through the wall of the carrier and providing a connection to a respective one of the connection attachments is gastight sealed by the connection in substance, and wherein the mixer insert, comprising a mixer body and the connection attachments projecting radially outwards from the mixer body, is shaped as a sheet metal part” was not found. 


Response to Arguments
10.	Applicant's arguments, see page 11, filed 10/28/2021, with respect to the objection to the Drawings have been fully considered and are persuasive. Therefore, the Drawing Objections have been withdrawn.
Applicant’s arguments, filed 10/28/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, Applicant’s amendments to the Claims have initiated a new ground(s) of rejection is made in view of 35 U.S.C. 112(a), 112(b), and 112(d). 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746